DETAILED ACTION

Response to Arguments

	Applicant’s amendment filed on April 22, 2022 is acknowledged. Currently Claims 1-14 are pending. 

On page 6, the applicant states that “Rangan does not disclose a local dynamic data processing which directly outputs events or subsamples events before outputting them based on the comparison between a measured rate and a threshold. As a matter of fact, Rangan adapts a frame-based filter technology to an event-based signal. This must involve downsampling and convolving steps which are not necessary in the present invention and therefore is substantially different” 
The examiner asserts even if the technology of the applicant’s application and the cited art, Rangan are different. The claims as written do not distinguish between the two technologies.

On page 7, the applicant alleges that Rangan fails to teach, “estimating a rate of production of events by the sensing part; while the estimated rate is less than a threshold, transmitting the signal having a variable rate; and when the estimated rate is above the threshold, transmitting the signal including information relating to only some of the produced events, such that a rate of events for which information is included in the signal remains within the threshold.”
The applicant also furthers states, “However, para. 0029 is, again, unclear. It refers to "scenarios in which the event rate exceeds the frame rate" so that "the power consumption of an event-based system may exceed the power consumption of a frame-based system", but how an event rate may exceed a frame rate cannot be easily defined because the events are generated asynchronously while frames are generated at a given rate. Also, how the power consumption is affected by the event rate is very dependent on the processing which is applied downstream, and if it is to be compared with the power consumption of a frame-based system, the comparison also depends on the processing applied to the frames.”

The examiner will clarify the rejection in regards to the above claim limitations. The examiner notes that the “frame rate” in the Rangan reference is considered to be the claimed “threshold”.
Rangan discloses, “However, in scenarios in which the event rate exceeds the frame rate, for example, when the field of view of a dynamic vision sensor includes the rotating blades of an unmanned aerial vehicle, the power consumption of an event-based system may exceed the power consumption of a frame-based system that ignores the individual rotations of the rotating blades. When an increased number of sensor events do not produce a desired increase in system performance (e.g., object detection accuracy) it may be desirable to down sample the sensor events. According to aspects of the present disclosure, the sensor events may be down sampled spatially and/or temporally” 
The examiner asserts that in scenario that the event rate exceeds the frame rate [“estimated rate is above the threshold”]. In this scenario, “When an increased number of sensor events do not produce a desired increase in system performance (e.g., object detection accuracy) it may be desirable to down sample the sensor events. According to aspects of the present disclosure, the sensor events may be down sampled spatially and/or temporally” The examiner asserts that by downsampling events which will produce less frames will result in less produced events. Therefore less produced events is transmitted. [“transmitting the signal including information relating to only some of the produced events, such that a rate of events for which information is included in the signal remains within the threshold" ]
The examiner asserts that Rangan teaches the above limitations.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Rangan et al. US2016/0080670 hereinafter referred to as Rangan.

As per Claim 1, Rangan teaches the method for outputting a signal from an event-based sensor, wherein the event-based sensor has a sensing part that produces events asynchronously and the signal includes information relating to at least some of the produced events, (Rangan, Paragraph [0028], “The dynamic vision sensor may produce outputs, and the event-based detection system may perform computations, when there is a change in the scene. For example, a dynamic vision sensor focused on a doorway may produce outputs when a person walks through the door”) the method comprising: 
estimating a rate of production of events by the sensing part; while the estimated rate is less than a threshold, transmitting the signal having a variable rate: and when the estimated rate is above the threshold, transmitting the signal including information relating to only some of the produced events, such that a rate of events for which information is included in the signal remains within the threshold.  (Rangan, Paragraph [0029], “The processing load of an event-based system scales linearly with the sensor event rate. In contrast, the processing load of a frame-based system scales linearly with the frame rate. When the event rate is less than the frame rate, as in the surveillance system described above, the detection performance of an event-based system may improve as a function of power consumption… When an increased number of sensor events do not produce a desired increase in system performance (e.g., object detection accuracy) it may be desirable to down sample the sensor events. According to aspects of the present disclosure, the sensor events may be down sampled spatially and/or temporally” The examiner notes that the sensor event rate must be determined in order for the rates to be compared. The examiner notes that the “frame rate” is considered to be the threshold.)

As per Claim 3, Rangan teaches the method of claim 1, further comprising receiving a value of a period for estimating the rate of production of events as a configuration parameter. (Rangan, Paragraph [0049], “Additionally, in one configuration, if a photosensitive element generates multiple events within a pre-determined time span, one or more of the events are selected for output. In this configuration, events of the resulting temporally down sampled event stream are assigned timestamps based on the time of the events.”)

As per Claim 4, Rangan teaches the method of claim 1, wherein at least one filter is applied to the produced events in response to the estimated rate exceeding the threshold, so as to discard selected events in the signal to be outputted. (Rangan, Paragraph [0029], “When an increased number of sensor events do not produce a desired increase in system performance (e.g., object detection accuracy) it may be desirable to down sample the sensor events. According to aspects of the present disclosure, the sensor events may be down sampled spatially and/or temporally.” Paragraph [0050], “The temporal down sampling may be applied to an event data packet that includes multiple events or multiple data packets. If multiple pixel events are generated in the same event packet, or within a group of packets within the pre-determined timespan, the timestamp assigned to the down sampled events may be the latest timestamp of the multiple pixel events, the earliest timestamp of the multiple pixel events, and/or an average timestamp of the multiple pixel events.” The examiner notes that the process of the temporal down sampling is considered to be filtering)

As per Claim 5, Rangan teaches the method of claim 4, wherein the at least one filter comprises a temporal filter in which the selected events occur in accordance with a temporal pattern.  (Rangan, Paragraph [0050], “The temporal down sampling may be applied to an event data packet that includes multiple events or multiple data packets. If multiple pixel events are generated in the same event packet, or within a group of packets within the pre-determined timespan, the timestamp assigned to the down sampled events may be the latest timestamp of the multiple pixel events, the earliest timestamp of the multiple pixel events, and/or an average timestamp of the multiple pixel events.” The examiner notes that the process of the temporal down sampling is considered to be filtering)

As per Claim 8, Rangan teaches an event-based sensor, comprising: a sensing part for producing events asynchronously; an output port; and a controller for providing a signal to the output port, including information relating to at least some of the events produced by the sensing part (Rangan, Figure 1, Paragraph [0030]-[0032]) wherein the controller is configured to execute the method of Claim 1. Therefore the rejection is analogous to that made in Claim 1.

As per Claim 10, Claim 10 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection is analogous to that made in Claim 3.
As per Claim 11, Claim 11 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection is analogous to that made in Claim 4.
As per Claim 12, Claim 12 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection is analogous to that made in Claim 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6-7, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan et al. US2016/0080670 hereinafter referred to as Rangan as applied to Claims 1, 4, 8 and 11 respectively and further in view of Liu et al. US2016/0274643 hereinafter referred to as Liu.

As per Claim 2, Rangan teaches the method of claim 1,
Rangan does not explicitly teach further comprising receiving a value of the threshold as a configuration parameter. Liu teaches further comprising receiving a value of the threshold as a configuration parameter. (Liu, [0060], “The event-based sensor 100 may operate in a hand shaking scheme. For example, the sensor chip 210 may transmit an event signal to the filter chip 220 and the logic chip 230 by activating an event request signal Req and providing event address bits Addr<0:N>. The filter chip 220 may generate a logic signal Pass after the event signal has been processed and transmit the pass logic signal Pass to the logic chip 230. The logic chip 230 may transmit a response signal Ack to the sensor chip 210 and the filter chip 220. The logic chip 230 may tag a timestamp on related event signals, for example, event signals for which a pass logic signal is tagged to have a logic value 1. Technology for filtering the event signal that corresponds to the BA may be provided in lieu of reducing a maximum throughput rate of the system. The event signals tagged with respect to the pass logic signal having the logic value 1 may be transmitted to an external device 250 via communication interface 240”. The examiner notes that the handshaking event will receive a value of the parameter. Also the value of the threshold to be used in the filtering is in the received data)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Liu into Rangan because by providing means to communicate within a device utilizing an event-based sensor and multiple filters will allow for efficient and integral and necessary communication for successful execution of the processes within the device.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 2.



As per Claim 6, Rangan teaches the method of claim 4, 
Rangan does not explicitly teach wherein the sensing part comprises a plurality of spatially distributed sensing elements each having a respective address and producing a respective sequence of events, and wherein the at least one filter comprises a spatial filter in which the selected events are events produced by sensing elements at addresses corresponding to a spatial pattern. 
Liu teaches wherein the sensing part comprises a plurality of spatially distributed sensing elements each having a respective address and producing a respective sequence of events, and wherein the at least one filter comprises a spatial filter in which the selected events are events produced by sensing elements at addresses corresponding to a spatial pattern. (Liu, [0085] FIG. 9 is a flowchart illustrating an operating method that is performable by using a processor, according to an exemplary embodiment. Referring to FIG. 9, the operating method of a processor according to an exemplary embodiment includes operation 910 of receiving an event signal generated by an event-based sensor, operation 920 of determining whether the event signal is to be filtered based on at least one of a first condition associated with a time at which an event is detected, a second condition associated with a space in which the event is detected, and a third condition based on a spatiotemporal correlation among respective occurrences of the event, and operation 930 of outputting a result of the determination)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Liu into Rangan because by providing means of using multiple filters or combination of filters of Rangan as disclosed by Liu will allow for successful execution of different processes to produce desirable results.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 6.

As per Claim 7, Rangan in view of Liu teaches the   method of claim 6, wherein the sensing elements of the sensing part are arranged in a two-dimensional matrix, and wherein the at least one filter includes a first spatial filter in which the selected events are events produced by sensing elements at addresses corresponding to rows of the matrix and a second spatial filter in which the selected events are events produced by sensing elements at addresses corresponding to columns of the matrix. (Liu, Paragraph [0064] For example, referring also to FIG. 2, 2×2 sensing pixels of the sensor chip 210 may be projected to the filter cell 310. Here, a sub-sampling rate may be equal to 1 in a row and a column. When an event signal is generated in a predetermined sensing pixel 311 at t1, a spatiotemporal support may be provided for 4 sensing pixels that include the predetermined sensing pixel 311 during the time window dT. Concisely, when an event signal is generated in a sensing pixel 321 that corresponds to the same filter cell, for example a filter cell 320, at t2 within the time window dT, the event signal may be determined to have a spatiotemporal correlation and Rangan, Paragraph [0047], “In one configuration, the event-based image is scaled by a power of two in each x and y direction. Of course, the scaling is in not limited to a power of two and events may be scaled by any desirable factor. In one configuration, to scale the image, an event from an activated sensor, such as a photosensor is selected, and the least significant address bit from the row and column address is dropped. The event may be specified by (t.sub.k; p.sub.k; μ.sub.k; v.sub.k)) where t.sub.k and p.sub.k are time stamps and polarities of events and (μ.sub.k; v.sub.k) are the pixel coordinates of event k at time t.sub.k.”)
The rationale applied to the rejection of claim 6 has been incorporated herein. 

As per Claim 9, Claim 9 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection is analogous to that made in Claim 2.
As per Claim 13, Claim 13 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection is analogous to that made in Claim 6.
As per Claim 14, Claim 14 claims the same limitation as Claim 7 and is dependent on a similarly rejected independent claim. Therefore the rejection is analogous to that made in Claim 7.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666